               Case 2:20-cv-02045-SPL Document 9 Filed 11/04/20 Page 1 of 7




 1   Craig Jacob Rosenstein, Esq. (024766)
     ROSENSTEIN LAW GROUP, PLLC
 2
     8010 E. McDowell Road, Suite 111
 3   Scottsdale, Arizona 85257
     Telephone: (480) 248-7666
 4   Facsimile: (480) 946-0681
 5   Attorney for Plaintiff

 6                                UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF ARIZONA
 8
     Jane Doe,                                              No. 2:20-CV-02045-SPL
 9

10                   Plaintiff,                       (formerly Maricopa County Superior
                                                          Court No.: CV2020-055202)
11   v.
12                                                          MOTION TO REMAND
     Travis Paul Grant and Mariel Lizette Grant,
13   husband and wife; Kyle David Grant and Jane
     Doe Grant, husband and wife; and                  ASSIGNED TO THE HONORABLE
14   XYZ Corporations,                                       STEVEN P. LOGAN
15

16                            Defendants.
17

18            Plaintiffs, through counsel, pursuant to 28 U.S.C. § 1447, file this Motion to
19   Remand and requests the Court remand the action back to the Maricopa County Superior
20   Court.
21            Plaintiff stipulates that complete party diversity is present. However, as
22   acknowledged in the defendant’s Notice of Removal, it is clear on the face of the
23   plaintiff’s Complaint that she seeks no more than $74,000 in total damages. Therefore,

24   the amount in controversy requirement for diversity jurisdiction under 28 U.S.C. §

25
     1332(a)(1) does not exist. Because diversity jurisdiction is not present, this Court lacks
     jurisdiction and this matter should be remanded pursuant to 28 U.S.C. § 1447(c).
26
     //
27
     //
28
                                                 1
             Case 2:20-cv-02045-SPL Document 9 Filed 11/04/20 Page 2 of 7




 1                               DATED: November 4, 2020.
 2                                             ROSENSTEIN LAW GROUP, P.L.L.C.
 3                                              /s/ Craig Rosenstein       .
 4                                             By: Craig J. Rosenstein, Esq.
                                               Attorney for Plaintiff
 5

 6

 7                  MEMORANDUM OF POINTS AND AUTHORITIES

 8      I. Procedural Background
 9          This action arises out a claim for statutory damages and common law claims as a
10   result of the defendant’s publication of the plaintiff’s criminal justice information
11   directly for, and in solicitation of, pecuniary gain. Defendant Travis Grant and Mariel

12   Grant were served with the Summons, Complaint and Motion for Preliminary

13   Injunction, filed on September 24, 2020. Defendant Kyle Grant waived service though
     counsel in the Supplemental Cover Letter of his Notice of Removal, which was filed on
14
     October 23, 2020.
15
            In the Complaint, the ad damnum clause claims a total range of damages between
16
     $50,000 and $74,000. (Comp. ¶ 5). Following this, three counts are asserted in the
17
     Complaint. In each count, it is reasserted that the total damages will not exceed $74,000.
18
     (Comp. ¶¶ 13, 17, 22). Concluding the Complaint is a “Prayer for Relief” section
19
     describing specifically what relief the plaintiff is seeking from the defendants.
20   Specifically, in summation of the entire Complaint, plaintiff requests “[c]ompensatory
21   damages or statutory damages in an amount no less that $50,000 and no more than
22   $74,000.”
23      I. Law
24          Federal courts are courts of limited jurisdiction and a presumption exists that a
25   cause lies outside of the federal court’s limited jurisdiction. Kokkonen v. Guardian Life

26   Ins. Co. of Am., 511 U.S. 375, 377, 114 S.Ct. 1673 (1994). “The burden of establishing

27   the contrary rests upon the party asserting jurisdiction.” Id. “This burden is particularly
     stringent for removing defendants because the removal statute is strictly construed, and
28
                                                  2
               Case 2:20-cv-02045-SPL Document 9 Filed 11/04/20 Page 3 of 7




 1   any doubt about the right of removal requires resolution in favor of remand.” Corral
 2   v. Select Portfolio Servicing Inc., 878 F.3d 770 (9th Cir. 2017) (“[w]here it is not facially
 3   evident from the complaint that more than $75,000 is in controversy, the removing party

 4   must prove, by a preponderance of the evidence that the amount in controversy exceeds

 5   the jurisdictional threshold.”) (internal quotations and citations omitted) (emphasis
     added).
 6
            “When the amount in controversy is in dispute or unclear, ‘the Supreme Court has
 7
     drawn a sharp distinction between original jurisdiction and removal jurisdiction.’” Int’l
 8
     Tech. Coatings, Inc. v. Trover, No. 2:12-CV-01007-JAT, 2012 WL 2301382, at *2
 9
     (D. Ariz. June 18, 2012) (quoting Gaus, 980 F.2d at 566). “In a removed case, . . . the
10
     plaintiff chose a state rather than federal forum. Because the plaintiff instituted the case
11
     in state court, ‘there is a strong presumption that the plaintiff has not claimed a large
12
     amount in order to confer jurisdiction on a federal court[.]’” Singer v. State Farm Mut.
13   Auto. Ins.Co., 116 F.3d 373, 375 (9th Cir. 1997) (quoting St. Paul Mercury Indem. Co. v.
14   Red CabCo., 303 U.S. 283, 290 (1938)).
15          “[F]ederal courts permit individual plaintiffs, who are the masters of their
16   complaints, to avoid removal to federal court, and to obtain a remand to state court, by
17   stipulating to amounts at issue that fall below the federal jurisdictional requirement. That
18   is so.” Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 595, 133 S.Ct. 1345, 1350

19   (2013). However, despite the clear language in the plaintiff’s Complaint filed in state
     court, this Court may insist on a legally binding affidavit as a condition to remand. Id.
20
     Plaintiff will willingly submit a sworn affidavit to the Court vowing to not seek more
21
     than $74,000 should the Court find it necessary as a condition to remand. However,
22
     plaintiff has already submitted a verified complaint seeking no more than $74,000 total.
23
            In determining whether the jurisdictional minimum has been met, the defendant
24
     must set forth facts sufficient to trigger federal removal jurisdiction. Gaus, 980 F.2d at
25
     567; accord Turner v. Am. Hardware Mut. Ins. Co., 2009 WL 2259612 (D. Ariz. July
26
     29, 2009). The requirement that a removing party establish by a preponderance of the
27   evidence that the amount in controversy exceeds $75,000 is met if: “(1) it is apparent
28   from the face of the petition that the claims are likely to exceed $75,000.00, or,
                                                   3
             Case 2:20-cv-02045-SPL Document 9 Filed 11/04/20 Page 4 of 7




 1   alternatively, (2) the defendant sets forth summary judgment type evidence of facts in
 2   controversy that support a finding of the requisite amount.” Bourne v. Wal-MartStores,
 3   Inc., 582 F. Supp. 2d 828, 839 (E.D. Tex. 2008).

 4      II. Argument

 5          The defendant’s claim of diversity jurisdiction is primarily based upon two
     notions. First, the defendant asserts that the claim under Arizona Revised Statute
 6
     Annotated § 44-7901-02 provides a “mandatory minimum” amount which a plaintiff
 7
     must sue for should they sue under Arizona’s mugshot statute. However, no such
 8
     language exists in the statute nor in any rules cited by the defendant. While the
 9
     defendant has inserted the language “[e]ach violation of this provision carries mandatory
10
     minimum statutory damages…” (Notice of Removal at p.2 ln.12) the language of the
11
     law precisely reads:
12
            D. A person that violates subsection B of this section is liable for damages
13          for each separate violation in an amount of at least:

14          1. $100 per day during the first thirty days of the violation.
15
            2. $200 per day during the subsequent thirty days of the violation.
            3. $500 per day for each day thereafter.
16

17   A.R.S. § 44-7902(D). This damages clause specifically provides a floor of liability upon
18   the entity or individuals violating the law; it does not by invocation force every plaintiff
19   to sue for the full amount of damages that they are entitled to under the law. “If [a
20   plaintiff] does not desire to try his case in the federal court he may resort to the
21   expedient of suing for less than the jurisdictional amount, and though he would be justly
22   entitled to more, the defendant cannot remove”. St. Paul Mercury Indemnity Co. v. Red

23   Cab Co., 303 U.S. 283, 294, 58 S.Ct. 586 (1938).

24          The defendant further argues that because Arizona law permits a plaintiff to
     amend their complaint, diversity jurisdiction exists. This assertion assumes that any time
25
     a cause of action has diverse parties and damages with so much as the possibility of
26
     amounting to $75,000 or more, the federal court has diversity jurisdiction. This theory is
27

28
                                                  4
             Case 2:20-cv-02045-SPL Document 9 Filed 11/04/20 Page 5 of 7




 1   not supported by law and not inline with the policy behind the jurisdiction of state courts
 2   nor the limited jurisdiction of the federal courts.
 3          Second, the defendant’s Notice of Removal asserts that the aggregate of the three

 4   claims asserted would exceed the $75,000 threshold, while noticing that Plaintiff has

 5   clearly stated in the Complaint that she seeks no more than $74,000 for the total
     aggregation of the three claims. The United State Supreme Court has “long held that, in
 6
     determining whether the amount-in-controversy requirement has been satisfied, a single
 7
     plaintiff may aggregate two or more claims against a single defendant, even if the claims
 8
     are unrelated.” Exxon Mobil Corp. v. Allapattah Services Inc., 545 U.S. 546, 585, 125
 9
     S.Ct. 2611, 2635 (2005) citing Edwards v. Bates County, 163 U.S. 269, 273, 16 S.Ct.
10
     967 (1896) (emphasis added). Here, the intention of the plaintiff to not have her suit
11
     heard in federal court by seeking damages totaling less than $74,000 have been
12
     acknowledged as obvious by the defendant’s counsel. (Notice of Removal at p.4 ln.1-7).
13   This is made apparent by clearly and unambiguously asserting jurisdictional limitations
14   in the Complaint to satisfy both the Arizona state Tier requirements and state/federal
15   court jurisdictional requirements.
16          The defendant has not proved that the test in Bourne has been met by a
17   preponderance of the evidence. It is not apparent from the face of the Complaint that the
18   claims are likely to exceed $75,000.00. In fact, the exact opposite is true. The defendant

19   has purposely sought to limit damages to total $74,000, and the defendant has
     acknowledged this fact as true in their Motion to Remand (Id.). Additionally, the
20
     defendant has not set forth summary judgment type evidence of facts in controversy that
21
     support a finding of the requisite amount. While the defendant has pointed out that the
22
     plaintiff has the legal possibility to claim an amount of damages in excess of $75,000,
23
     they have provided the Court with no evidence nor facts that would prove that the
24
     plaintiff is seeking to claim in excess of $75,000 in the Complaint. Instead, they have
25
     drawn attention to and acknowledged that the plaintiff clearly states in her Complaint
26
     that she is seeking no more than $74,000 in total damages. It is clear by the face of the
27   Complaint that the amount in controversy is less than $74,000.
28
                                                    5
               Case 2:20-cv-02045-SPL Document 9 Filed 11/04/20 Page 6 of 7




 1          As aforementioned, should the Court wish to secure a legally binding affidavit
 2   from the plaintiff stating that the plaintiff will seek no more than $74,000 as a condition
 3   of remand, Plaintiff will willfully abide. This form of conditional remand is not

 4   unprecedented. See Knowles, 568 U.S. 588, supra.

 5      III.     Conclusion
            Here, Defendant’s removal was improvident. Accordingly, the Court must
 6
     remand to state court. See 28 U.S.C. § 1447; Matheson v. Progressive Specialty Ins. Co.,
 7
     319 F.3d 1089, 1090 (9th Cir. 2003) (“Where doubt regarding the right to removal
 8
     exists, a case should be remanded to state court.”). A defendant “cannot establish
 9
     removal jurisdiction by mere speculation and conjecture, with unreasonable
10
     assumptions.” Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015).
11

12

13                               DATED: November 4, 2020.
14                                             ROSENSTEIN LAW GROUP, P.L.L.C.
15

16                                              /s/ Craig Rosenstein      .
17                                             By: Craig J. Rosenstein, Esq.
18                                             Attorney for Plaintiff

19

20

21

22

23

24

25

26
27

28
                                                  6
             Case 2:20-cv-02045-SPL Document 9 Filed 11/04/20 Page 7 of 7




 1

 2

 3                               CERTIFICATE OF SERVICE
 4

 5   I hereby certify that on November 4, 2020, I transmitted the attached document to the
 6   Clerk’s Office for filing via ECF, and mailed a copy of the foregoing to:
 7

 8                                       David Gingras
                                   Gingras Law Office, PLLC
 9
                                   4802 E. Ray Road #23-271
10                                  Phoenix, Arizona 85044
                                    david@gingraslaw.com
11                                   Attorney for Defendant
12

13

14   By: /s/ Craig Rosenstein

15   Craig J. Rosenstein, Esq.
     Attorney for Plaintiff
16

17

18

19

20

21

22

23

24

25

26
27

28
                                                 7
